Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered January 4, 1990, convicting defendant upon his plea of guilty of attempted criminal sale of a controlled substance in the third degree and sentencing him as a predicate felony offender, to a term of imprisonment of from to SVi to 7 years, unanimously affirmed.
Defendant’s unsupported allegations that trial counsel failed to provide meaningful representation cannot be resolved on this record, his remedy, if any, being a motion pursuant to CPL 440.10 (see, People v Burton, 168 AD2d 347). The transcript of the plea proceedings shows that defendant’s plea of guilty was knowing and voluntary. Sentence was imposed as promised in the plea negotiations and was not excessive in light of defendant’s criminal history. Concur—Kupferman, J. P., Asch, Kassal and Rubin, JJ.